United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, SYRACUSE AIR
MAIL FACILITY, Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-743
Issued: October 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 11, 2008 appellant filed a timely appeal from a November 7, 2007 merit
decision of the Office of Workers’ Compensation Programs finding an overpayment of
compensation for which he was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,158.06 for the period August 21 through
September 1, 2007; and (2) whether the Office properly found that appellant was at fault in
creating the overpayment.
FACTUAL HISTORY
On January 31, 2007 appellant, then a 45-year-old ramp clerk, filed an occupational
disease claim (Form CA-2) alleging that on December 21, 2006 he became aware that the
tendinitis in both hands and forearms was due to his employment duties. He listed lifting sacks

and pouches onto a scale, and scanning, keying, tagging and stacking sacks and pouches into an
airplane. Appellant stopped work on December 27, 2006. On February 23, 2007 he filed a claim
for a recurrence of disability (Form CA-2a) for the period February 6 through 13, 2007. By
decision dated March 19, 2007, the Office accepted appellant’s occupational disease claim for
right radial styloid tenosynovitis. It also accepted the February 6, 2007 recurrence of disability.
On April 12, 2007 appellant filed a recurrence of disability claim (Form CA-2a)
commencing March 24, 2007, alleging that he experienced progressively worsening pain in his
wrists and forearms. He stopped working on March 25, 2007. On May 31, 2007 the Office
accepted right carpal tunnel syndrome. In a June 7, 2007 decision, it accepted the recurrence of
disability claim.
By letter dated July 17, 2007, the Office notified appellant that he would receive
compensation on the periodic rolls. It advised that checks would be generated on a 28-day cycle
and provided him with a schedule for the receipt of checks. The Office advised appellant to
notify it immediately when he returned to work in order to avoid an overpayment of
compensation. It stated that payments made on the automated periodic rolls system would
include the period for which the payment was made and that, if he worked for any portion of the
period noted, he was required to return the check, otherwise an overpayment would be created.
On June 21, 2007 appellant underwent right carpal tunnel surgery. On August 21, 2007
Dr. Daniel J. Murphy, a Board-certified orthopedic surgeon, released appellant to return to fulltime light duty. Appellant accepted an offer of light duty working eight hours a day. In an
August 23, 2007 medical note, Dr. Murphy stated that appellant could return to light duty, four
hours a day starting August 20, 2007. On August 24, 2007 appellant accepted a light-duty
position working four hours a day. The record shows that he worked eight hours on August 21,
2007 and then worked four hours a day thereafter.
In a September 28, 2007 letter, the Office advised appellant of its preliminarily
determination that he received an overpayment in the amount of $1,158.06 because he returned
to full-time limited duty on August 21, 2007 but received wage loss for total disability from
August 5 through September 1, 2007. Appellant received compensation automatically on a 28day cycle and that the payments were disbursed by a paper check. The Office found that he was
entitled to compensation from August 5 through 20, 2007 in the amount of $1,544.07. It
subtracted this amount from the net payment of $2,702.13, the difference reflecting an
overpayment in the amount of $1,158.06 from August 21 through September 1, 2007 after
appellant returned to full-time duty. The Office determined that he was aware or reasonably
should have been aware that he was not entitled to any compensation benefits for disability upon
his return to work on August 21, 2007 but did not return any portion of the compensation
payment. Thus, appellant knowingly accepted compensation to which he was not entitled and
was at fault in the overpayment.
Appellant did not respond to the preliminary overpayment determination. He did not
request waiver and did not complete the overpayment questionnaire.
By decision dated November 7, 2007, the Office finalized its finding that appellant
received an overpayment of compensation for the period August 21 through September 1, 2007

2

because he returned to full-time duty on August 21, 2007. It also finalized its finding that he was
at fault in the creation of the overpayment and that the overpayment would not be waived.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides in pertinent part as
follows:
“(a) While an employee is receiving compensation under this subchapter, or if he
has been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would have
continued, he may not receive salary, pay or remuneration of any type from the
United States, except -(1) in return for service actually performed;
(2) pension for service in the Army, Navy or Air Force;
(3) other benefits administered by the Veterans Administration unless such
benefits payable for the same injury or the same death.”1
ANALYSIS -- ISSUE 1
The Office placed appellant on the periodic rolls on July 17, 2007. Appellant returned to
light duty on August 21, 2007 but continued to receive wage-loss compensation for total
disability compensation through September 1, 2007.
He was not entitled to receive
compensation for total disability after he returned to work. Accordingly, an overpayment of
compensation was created.2
The Office determined that appellant received an overpayment in the amount of
$1,158.06 on the grounds that he was not entitled to any wage-loss compensation after he
returned to work on August 21, 2007. The Board finds, however, that the Office incorrectly
computed the amount of the overpayment. While appellant was not entitled to total disability
compensation during the period at issue, he was entitled to partial wage loss based on the four
hours a day he did not work.
The record shows that appellant worked eight hours on August 21, 2007 but decreased to
four hours a day from August 22 through September 1, 2007. The Board has held that a shortlived and unsuccessful attempt to return to duty does not shift the burden of proof to him to
establish a recurrence of disability.3 Here, there is no probative medical evidence establishing
1

5 U.S.C. § 8116.

2

See Danny E. Haley, 56 ECAB 393 (2005).

3

Fred Reese, 56 ECAB 568, 571-72 (2005); Janice F. Migut, 50 ECAB 166, 169 (1998) (employee attempted to
return to work for two days and then claimed compensation for total disability).

3

that appellant’s employment-related condition had ceased on or after August 21, 2007 or that his
inability to perform the light-duty job was unrelated to his employment injury. Dr. Murphy
initially indicated that appellant could return to light-duty work for eight hours a day; however,
after appellant attempted to work full time on August 21, 2007, Dr. Murphy found that he was
only capable of working four hours a day. Appellant was entitled to partial disability for the
period August 22 through September 1, 2007 during which he worked part time, four hours a
day.4 Thus, the Office incorrectly calculated the amount of overpayment on the mistaken
assumption that he had no employment-related wage loss after August 20, 2007. The case will
be remanded for a recalculation of the amount of overpayment to reflect appellant’s entitlement
to partial compensation from August 22 through September 1, 2007.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”5
Section 10.433(a) of the Office’s regulations provides that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient
of compensation benefits is responsible for taking all reasonable measures to
ensure that payments he or she receives from [the Office] are proper. The
recipient must show in good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault in creating an
overpayment:
(1) Made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have
known to be incorrect. (This provision applies only to the overpaid
individual.)”6
To determine if an individual was at fault with respect to the creation of an overpayment,
the Office examines the circumstances surrounding the overpayment. The degree of care
4

See V.B., Docket No. 08-463 (2008) (where the Board found that appellant was entitled to partial disability
compensation after returning to full time work one day and thereafter working four hours a day.
5

5 U.S.C. § 8129. See Linda E. Padilla, 45 ECAB 768 (1994).

6

20 C.F.R. § 10.433. See Sinclair L. Taylor, 52 ECAB 227 (2001). See also 20 C.F.R. § 10.430.

4

expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.7
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment as he
accepted a payment which he knew, or should have known, to be incorrect. The Board finds that
appellant was at fault in creating the overpayment from August 21 through September 1, 2007.
On July 17, 2007 the Office notified appellant that he would receive compensation on an
automatic 28-day cycle and that if he worked for any portion of the period noted on his check he
was required to return the check otherwise an overpayment would be created. The record
establishes that appellant received total disability compensation for the period August 5 through
September 1, 2007 by way of a paper check. In accordance with its regulations, the Office
includes on each periodic check a clear indication of the period for which payment is being
made. Further, a form is sent to the recipient with each supplemental check which states the date
and amount of the payment and period for which the payment is being made.8 Thus, appellant
was on notice that the check was for the period August 5 through September 1, 2007 and that it
included payment for 28 days of total disability compensation.9 He was also on notice that he
was not entitled to both total wage-loss compensation and pay from the employing establishment
for the same period of time. As appellant returned to work full time on August 21, 2007 and part
time thereafter, he was aware or reasonably should have been aware that he was not entitled to
total wage-loss compensation for the period August 5 through September 1, 2007. The Board
finds that he was at fault in the creation of the overpayment because he accepted payments that
he knew or should have known to be incorrect.10 That the Office may have been negligent in
issuing the compensation check to appellant does not mitigate this finding. Overpayments
resulting from the negligence of the Office do not excuse the employee from accepting payment
which the employee knew or should have been expected to know that he was not entitled to
receive.11 The Office’s finding that appellant was at fault in the creation of the overpayment is
proper under the facts and the circumstances of this case, as he knew or should have known that
he was not entitled to accept a check for total wage-loss compensation for the entire period
August 5 through September 1, 2007 after he returned to work on August 21, 2007.12 As
appellant is at fault in the creation of the overpayment, he is not eligible for waiver of the
recovery of the overpayment.13

7

20 C.F.R. § 10.433(b). See also Duane C. Rawlings, 55 ECAB 366 (2004).

8

20 C.F.R. § 10.430(a).

9

Id. at § 10.430(b).

10

See Neill D. Dewald, 57 ECAB 451 (2006).

11

See J.K., 60 ECAB ___ (Docket No. 08-1761, issued January 8, 2008).

12

See Tammy Craven, 57 ECAB 689 (2006).

13

See Neill D. Dewald, supra note 10.

5

CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation for the period August 5 through September 1, 2007, for which he
was at fault. However, the Board finds that the Office did not properly calculate the amount of
the overpayment as appellant was entitled to partial disability after August 22, 2007. Thus, the
case is remanded for a recalculation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed as to the issue of fact of overpayment and fault
but is remanded for the Office to determine the correct amount of the overpayment.
Issued: October 27, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

